DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elastic sheet with a radius smaller than the radius of the upper end of the bottle body must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bogert (U.S. 3,979,001).  Bogert teaches a child safety bottle (shown in figure 10), wherein the child safety bottle comprises a bottle body 10 and a bottle cap 21, and the bottle cap 21 is screwed on the bottle body (col. 5 lines 49-54), wherein the position of the bottle cap screwed on the bottle body is adjustable along an axis direction of the bottle body (col. 6 lines 5-7), an elastic sheet 24 (col. 6 lines 32-54) is attached to the bottle cap and located within the bottle cap (when the cap is attached to the bottle), an inner wall of the elastic sheet abuts an outer side of an upper end of the bottle body (figure 12) and has a radius smaller than the radius of the upper end of the bottle body (radius of bottle body including thread or element 20) and the elastic sheet is configured to drive the bottle cap to move toward a side that is away from the bottle body (uncompressed state moves 21 away from 10), the bottle cap 21 is provided with a first abutment block 30, and the bottle body 10 is provided with a second abutment block 27, when the bottle cap screwed on the bottle body is located on a side that is close to the bottle body, a spiral trajectory of the first abutment block is separated from the second abutment block (figure 11),  and when the bottle cap screwed on the bottle body is located on a side that is away from the bottle body, the spiral trajectory of the first abutment block intersects with the second abutment block (figure 12).

Regarding claim 5, the first abutment block can be considered 16b in figure 9 of Bogert, which is provided with a first inclined surface for abutment with the second abutment block (at 13b in figure 8 of Bogert), the first inclined surface facing the bottle body (inclined surface of 16b faces downwardly towards bottle body), and/or the second abutment block is provided with a second inclined surface for abutment with the first abutment block, the second inclined surface facing the bottle cap.

Regarding claim 6, when the bottle cap is screwed to an end close to the bottle body, an end of the first abutment block 30 that is close to the second abutment block 27 approaches an end of the second abutment block that is close to the first abutment block (figure 12).

Regarding claim 7, a guide track (defined by threads 22), which faces the bottle cap, is provided on the bottle body 10, and when the bottle cap is screwed to an end close to the bottle body, the first abutment block abuts 30 the guide track (figure 10 where 30 abuts bottom surface of threads 22).

Regarding claim 8 (see the embodiment in figures 6-9), the bottle body is provided with an external thread 12, the bottle cap 21 is provided with a plurality of spiral strips 15 that are engaged with the external thread, and a second communication groove (shown generally at lead line 13b in figure 8) is formed on the external thread to form the second abutment block.
Regarding claim 9 (see the embodiment in figures 6-9), the interval between the first abutment 16b block and a lower spiral strip (lower thread; figure 9) is larger (circumferential direction) than the pitch of the external thread, and the interval between the first abutment block 16b and an upper spiral strip is smaller than the pitch of the external thread (as 16b extends directly from the upper spiral).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bogert (U.S. 3,979,001) in view of Brozell (U.S. 2005/0199572). Bogert discloses the claimed invention except for the additional abutment blocks.  Brozell teaches that it is known to provide a container with multiple abutment blocks, and a cap with multiple abutment blocks (see figure 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Bogert with multiple first and second abutment blocks, as taught by Brozell, in order to provide a more secure engagement between the closure and container.
Regarding claim 3, the first abutment block 30 is provided in plural (as modified above), and the interval between adjacent first abutment blocks is larger than the length of the second abutment block (figure 3 of Brozell), and the second abutment block is provided in plural (as modified above), and the interval between adjacent second abutment blocks is larger than the length of the first abutment block (figure 3 of Brozell).

Regarding claim 4, the interval between adjacent first abutment blocks is equal to the interval between adjacent second abutment blocks (figure 3 of Brozell).

Response to Arguments
Applicant's arguments filed April 5, 2022 have been fully considered but they are not persuasive. Applicant argues that Bogert does not teach “an elastic sheet is attached to the bottle cap and located within the bottle cap, an inner wall of the elastic sheet abuts an outer side of an upper end of the bottle body and has a radius smaller than the radius of the upper end of the bottle body, and the elastic sheet is configured to drive the bottle cap to move toward a side that is away from the bottle body”.  Applicant argues that Bogert does not show that the elastic sheet 24 abuts an outer side of the upper end of the bottle body.  The examiner disagrees with this position.  The sheet 24 of Bogert abuts the outer side of the upper end of the bottle body, to the degree set forth in the claim.  The outer side of the upper end of the bottle body is considered to be the axially upper surface (which can be considered “outer” to the degree set forth in the claim) of the upper end of the bottle body.
Applicant argues that Bogert does not teach an inner wall.  It is the examiner’s position that the lower surface of 24 can be considered the inner wall (it is axially directed toward the interior) to the degree set forth in the claim.  
Applicant argues that the radius of the inner wall is smaller than the radius of the upper end of the bottle body.  It is the examiner’s position that Bogert meets this limitation.  The upper end of the bottle body is considered the entire neck structure of the bottle body.  The inner wall (lower surface of 24) of the elastic plate has a radius that is smaller than the radius of the upper end of the bottle body measured at the location of the thread or element 20.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736